TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00473-CV


Charity Fiendi Benie, Appellant

v.

Yao Fiendi Benie, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 239,517-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Charity Fiendi Benie's brief is overdue.  By letter dated November 17,
2010, this Court's clerk informed appellant that appellant's brief had been due September 13, 2010,
and had not been received.  The letter cautioned that unless the Court received a satisfactory response
on or before November 29, 2010, the appeal could be dismissed.  No response has been filed,
therefore this appeal is dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).

  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 12, 2011